Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Defendant contends that Supreme Court erred in denying its motion for summary judgment dismissing the complaint in this personal injury action. We agree. Debbie M. Wright (plaintiff) allegedly slipped on a puddle of water and fell in a store owned by defendant. Defendant established by proof in admissible form that it had no actual or constructive notice of the alleged dangerous condition (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837-838). Plaintiff failed to raise an issue of fact requiring a trial (see, Evans v Wegmans Food & Pharmacy, 226 AD2d 1132 [decided herewith]; Milea v Ames Dept. Store, 219 AD2d 798; Anderson v Klein’s Foods, 139 AD2d 904, affd 73 NY2d 835, rearg denied 73 NY2d 918). (Appeal from Order of Supreme Court, Onondaga County, Tormey, III, J.—Summary Judgment.) Present—Green, J. P., Pine, Balio and Boehm, JJ.